Citation Nr: 0826325	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  00-04 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
essential tremors.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and guardian


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), denying the claim to reopen the 
issue of entitlement to service connection for essential 
tremors.

In July 2004, the appellant and his legal guardian testified 
at a videoconference hearing before the undersigned. A 
transcript of the hearing has been associated with the 
veteran's claims folder.

In October 2004, the Board remanded this appeal for further 
evidentiary development. 

Entitlement to service connection for essential tremors was 
previously denied by the RO in a February 1998 rating 
decision. That decision became final when not timely 
appealed. 38 U.S.C.A. § 7105 (West 2002). Thus, the current 
claim may be considered on the merits only if new and 
material evidence has been submitted since the final February 
1998 rating decision. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2000); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).


FINDINGS OF FACT

1. Entitlement to service connection for essential tremors 
was denied in a February 1998 rating decision.

2. The evidence associated with the claims file subsequent to 
the February 1998 rating decision is not so significant that 
it must be considered to fairly adjudicate the merits of the 
claim of entitlement to service connection for essential 
tremors.


CONCLUSION OF LAW

The February 1998 rating decision which denied entitlement to 
service connection for essential tremors is final; the 
evidence presented since the February 1998 rating decision is 
not new and material, and the claim is not reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in August 2003, 
November 2004, March 2006, and August 2006 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain. VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim.  VA provided 
adequate notice of how disability ratings and effective dates 
are assigned.  In October 1997 correspondence and attachments 
thereto the veteran was adequately informed of the specific 
basis for the prior denial of his claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The claim was readjudicated in an 
April 2008 supplemental statement of the case. 

While the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim. The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  The evidence discussed above rebuts 
any suggestion that VA's notice prejudiced the appellant.


Analysis

Entitlement to service connection for essential tremors was 
denied in February 1998.  In making that determination the RO 
found no evidence of essential tremors in the service 
records; and, treatment records revealed no evidence for 
specific neuropsychiatric disorder other than essential 
familial tremors. That decision is the last final decision. 
38 C.F.R. § 20.1103.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed. 38 U.S.C.A. § 5108.

The current claim was filed in May 1999, and the applicable 
standard provides that "new and material evidence" is 
evidence which has not been previously submitted, which is 
not cumulative or redundant, and which, by itself or along 
with evidence previously submitted, is so significant that it 
must be considered to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2000). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam). The Board is required 
to give consideration to all of the evidence received since 
the February 1998 rating decision in light of the totality of 
the record. Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the February 1998 
rating decision consisted of active duty service medical 
records which are entirely negative for any treatment or 
diagnosis of essential tremors; and private and VA treatment 
records from 1996 through March 1997.  VA Medical Center 
patient intake records note numerous inpatient treatments for 
alcohol detoxification.  The diagnoses regularly included 
alcohol dependence, alcohol abuse, polysubstance abuse, and 
an essential familial tremor.  A March 1997 VA Medical Center 
record noted that there was no evidence of any 
neuropsychiatric diagnosis other than essential tremor which 
ran in the appellant's family.

A June 1997 VA Medical Center  record noted the veteran was 
raised in a family of heavy drinkers.  His father's death was 
alcohol related; and his brother died of an overdose.  The 
veteran claimed he began heavy drinking at age 15, using 
cocaine and marihuana daily at age 16, and crack cocaine 
beginning in 1995.  He reported that his only period of 
sobriety was his five months in boot camp.  

The veteran was scheduled for VA examination in June and 
September 1997 but failed to report for either examination.

The records since the last final denial on the merits do not 
contain any competent evidence linking, or even suggesting a 
link, between any current essential tremors and the 
appellant's active duty service.  The veteran has submitted 
voluminous new medical records and Social Security 
Administration records to support his claim.  These records, 
while new, are in essence redundant and duplicative of the 
evidence which was already of file.  This evidence continues 
to document the veteran's treatment for chronic severe 
polysubstance abuse and detoxification.  They continue to 
document a history of benign familial tremors which he 
reports having since childhood, a fact that was previously 
established.  No evidence has been submitted since February 
1998 which shows or even suggests that essential tremors were 
either incurred or aggravated during his tour of active duty 
service.

While the statements and testimony of the veteran which 
express his belief that his essential tremors began during 
service, or were aggravated by some in-service incident are 
acknowledged, to the extent that he is attempting to present 
argument regarding the etiology or medical causation of 
disease or illnesses, he is not competent since it has not 
been shown that he has the necessary medical skills and 
training to offer opinions on such medical questions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.

The record remains devoid of any competent evidence of a 
nexus between military service and the claimed condition, to 
include any evidence that the preexisting essential tremors 
was aggravated in service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992). Hence, there is no new and 
material evidence within the context of 38 C.F.R. § 3.156. 
The claim to reopen for entitlement to service connection for 
essential tremors is denied.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for essential 
tremors, the appeal is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


